Citation Nr: 0005572	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  96-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased original rating for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) original rating 
for bilateral hearing loss.

3.  Entitlement to an increased (compensable) original rating 
for bilateral varicose veins, status post ligation and 
stripping.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to May 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established entitlement to 
service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine, bilateral 
hearing loss, and bilateral varicose veins, status post 
ligation and stripping and assigned those conditions 
noncompensable disability ratings.  The Board notes that the 
veteran established an increased rating of 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine by means of a November 1998 rating decision, 
however as that increase does not represent a full grant of 
benefits sought on appeal, this claim remains before the 
Board.

This claim was previously before the Board and was the 
subject of a July 1998 remand which requested VA examinations 
to determine the extent and severity of the veteran's 
disabilities.  That development has been completed and this 
claim is again before the Board.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  At all times pertinent to this claim, the veteran's 
lumbar spine disability has been productive of no more than 
mild limitation of motion.

3.  At all times pertinent to this claim, the veteran's 
hearing loss has resulted in a noncompensable level of 
impairment.

4.  The veteran's varicose veins manifest as superficial 
venous clusters in both ankles and varicose veins in the 
medial aspects of both legs from the ankles to mid thigh and 
result in pain on exertion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for degenerative joint 
disease and degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285-5295 (1999).

2.  The criteria for entitlement to an increased 
(compensable) original rating for bilateral hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85-4.87, Diagnostic Code 6100 (1999).

3.  The criteria for entitlement to an increased rating of 10 
percent, but not greater, for bilateral varicose veins, 
status post ligation and stripping, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an increased original rating for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.

The veteran contends that his degenerative joint disease and 
degenerative disc disease of the lumbar spine is more severe 
than currently evaluated, warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Spinal disabilities are evaluated pursuant to 
the criteria found in Diagnostic Codes 5285-5295 of the 
Schedule.  38 C.F.R. § 4.71a (1999).  The veteran has 
currently established a 10 percent rating for his lumbar 
spine disability based upon a finding of mild limitation of 
motion pursuant to Diagnostic Code 5292.  A rating of 20 
percent would be warranted where the evidence showed moderate 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a (1999).

Terms such as "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

At his December 1997 hearing, the veteran stated that he was 
bending over constantly at work.  He would get sharp pain in 
the center of his back and the right side.  He would lie on a 
soft bed for a few days and couldn't get up, so he used a 
firm bed.  He stated that upon use, his back would not 
straighten well.

A September 1998 VA spine examination found that the veteran 
was 62 years old and complained of low back pain with the 
twisting of his low back as well as with bending down.  He 
got low back pain with lifting about twenty pounds.  The pain 
lasted about one to 24 hours, and occurred at the rate of 
about once per month.  Occasionally, the veteran got lower 
back pain with trivial lifting such as bending down to pick 
up a pencil.  No treatment was used.  There were no periods 
of flare-up.  No crutch, brace, or cane was used.  The 
veteran had no back surgery.  The veteran stated that he 
injured his back in service in 1962 and had been getting low 
back pain on and off since that time, and that the pain was 
not getting any worse with the progression of time.  The 
spine was not painful on motion.  There was no objective 
evidence of pain on motion.  There were no postural 
abnormalities or fixed deformities.  The musculature of the 
back was normal.  There were no neurological abnormalities.  
Range of motion of the lumbar spine was limited to 75 degrees 
of forward flexion.  The veteran claimed he was unable to 
flex farther.  There was no pain, spasm, or tenderness 
associated with this movement.  The range of motion in all 
other directions was normal, and not associated with any pain 
or spasm.  The examiner diagnosed degenerative disc disease 
of the lumbar spine and remarked that the veteran's 
degenerative joint disease had not interfered with the 
veteran's capacity to work or to enjoy activities or daily 
living.

A February 1999 private radiologic examination report of the 
veteran's lumbar spine shows that the bones were well 
mineralized and the alignment of the lumbar vertebrae was 
within normal limits.  There was marked narrowing at the 
interspace at L5-S1, which could be due to a herniated disc.  
The other intervertebral spaces were not narrowed.  
Osteophytes were seen at multiple levels, especially L5-S1.  
There was no spondylolysis or spondylolisthesis.  The right 
sacroiliac joint was within normal limits.  Minimal sclerosis 
was seen at the superior aspect of the left sacroiliac joint 
which could be due to degenerative joint disease.

The Board finds that a rating greater than 10 percent is not 
warranted for the veteran's lumbar spine disability.  
Specifically, the Board finds that the veteran's limitation 
of lumbar spine motion is no more than mild.  The evidence 
shows that all ranges of lumbar spine motion are normal 
except forward flexion, which is limited to 75 degrees.  The 
Board finds that level of lumbar spine motion, without 
objective evidence of pain on motion, constitutes no more 
than mild limitation of lumbar motion, which warrants a 
rating of 10 percent.

A rating greater than 10 percent would also be warranted for 
the veteran's lumbar spine disability where the evidence 
showed vertebral fracture without cord involvement with 
abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine at a favorable angle (Diagnostic Code 5286); 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); moderate intervertebral disc syndrome with recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a (1999).

However, the Board notes that the evidence of record does not 
demonstrate that the veteran has any ankylosis of the spine 
or that he has suffered any vertebral fracture.  In addition, 
although he has been diagnosed with degenerative disc 
disease, the evidence of record does not show that the 
condition could be deemed to be moderate or that the veteran 
has moderate recurring attacks of intervertebral disc 
syndrome.  The Board finds that the condition is shown by the 
evidence to be no more than mild.  Furthermore, the Board 
finds that the evidence does not show muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
the standing position.  In fact, the most recent VA 
examination found the veteran's lateral spine motion to be 
normal.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's lumbar spine 
disability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine are not met, and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (1999).


II.  Entitlement to an increased (compensable) original 
rating for bilateral hearing loss.

The veteran contends that his bilateral hearing loss is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  At the time of the veteran's claim hearing loss 
was evaluated pursuant to the criteria found in Diagnostic 
Codes 6100-6110 of the Schedule.  38 C.F.R. §§ 4.85-4.87 
(1998).  Under these criteria, the degree of disability for 
bilateral hearing loss is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85-4.87, Diagnostic Codes 
6100-6110, Tables VI-VII (1998).

The criteria for evaluation of hearing loss were amended 
during the pendency of the veteran's appeal, effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  
Pursuant to the criteria in effect subsequent to June 10, 
1999, a different chart is provided for use where all of the 
pure tone thresholds are over 55 decibels in either ear; or 
where either ear had a pure tone threshold of 30 decibels at 
1000 Hertz and 70 decibels or more at 2000 Hertz; or where 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the new criteria are not 
substantively different as regards the evaluation of the 
veteran's claim and that it is not prejudicial to the veteran 
to adjudicate his claim without providing him with the text 
of the new criteria, as both sets of criteria are equally 
unfavorable.

The report of a September 1998 VA audiological evaluation, 
shows that the average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 42  decibels in the right ear and 45 
decibels in the left ear and that speech recognition was 100 
percent in the right ear and 100 percent in the left ear.  
Under the criteria set forth in the Schedule, the veteran's 
hearing loss is assigned Level I in the right ear, and Level 
I in the left ear.  38 C.F.R. § 4.87, Table VI (1999).  That 
degree of bilateral hearing loss, as determined by the 
Schedule, warrants the assignment of a noncompensable 
evaluation under Diagnostic Code 6100, pursuant to the 
criteria for the evaluation of hearing loss in effect prior 
to June 10, 1999.  38 C.F.R. § 4.87, Table VII (1999).

The Board notes that the evaluation of hearing loss would be 
performed differently pursuant to the criteria in effect 
subsequent to June 10, 1999, where all of the pure tone 
thresholds were over 55 decibels in either ear, or where 
either ear had a pure tone threshold of 30 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  However, the 
Board notes that neither of those situations apply in this 
case, as the veteran' pure tone thresholds, in decibels, at 
the September 1998 VA examination were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
30
50
55
42 
LEFT
20
35
55
70
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Therefore, the Board finds that the application of the 
Schedule pursuant to the criteria in effect prior to June 10, 
1999, remains identical using the criteria in effect 
subsequent to that date.  The Board notes that none of the 
examiners has certified that the use of the speech 
discrimination test is inappropriate because of language 
difficulties or inconsistent speech discrimination scores.

The Board notes that the veteran has submitted numerous other 
reports of audiological examinations.  However, none of those 
reports indicates a level of hearing loss which would provide 
for a compensable rating pursuant to the criteria in effect 
for the evaluation of hearing loss prior to or subsequent to 
June 10, 1999.

The Board notes that the most recent evaluation of the 
veteran's pure tone thresholds is found in a July 1999 
service department medical report which shows pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
30
50
65
42.5
LEFT
20
35
65
70
47.5

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.

Under the criteria set forth in the Schedule, using the most 
recent examination report, the veteran's hearing loss is 
assigned Level II in the right ear, and Level I in the left 
ear.  38 C.F.R. § 4.87, Table VI (1999).  That degree of 
bilateral hearing loss, as determined by the Schedule, 
warrants the assignment of a noncompensable evaluation under 
Diagnostic Code 6100, pursuant to the criteria for the 
evaluation of hearing loss in effect prior to June 10, 1999.  
38 C.F.R. § 4.87, Table VII (1999).

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) rating for hearing 
loss are not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85-4.87, Diagnostic Code 6100 (1999).


III.  Entitlement to an increased (compensable) original 
rating for bilateral varicose veins, status post ligation and 
stripping.

The veteran contends that his bilateral varicose veins, 
status post ligation and stripping are more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the criteria for a 
rating of 10 percent for varicose veins is met, pursuant to 
the criteria for evaluation in effect prior to January 12, 
1998, subject to the laws and regulations governing the 
disbursement of monetary benefits.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Varicose veins are evaluated pursuant to the 
criteria found in Diagnostic Code 7120 of the Schedule.  
38 C.F.R. § 4.104 (1999).  Under those criteria, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A rating of 10 percent is 
warranted where the evidence shows intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression by hosiery.  A rating of 20 
percent is warranted where the evidence shows persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
38 C.F.R. § 4.104 (1999).  Those evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity shall be evaluated 
separately and combined, using the bilateral factor if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120, Note 
(1999).

The criteria for evaluation of cardiovascular disorders were 
amended during the pendency of the veteran's appeal, 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (Dec. 11, 
1997).  Pursuant to the criteria in effect prior to January 
12, 1998, a noncompensable rating was warranted for mild 
varicose veins or varicose veins with no symptoms.  A 10 
percent rating was warranted where the evidence showed 
bilateral or unilateral moderate varicose veins with 
varicosities of superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Where the evidence 
showed moderately severe varicose veins involving superficial 
veins above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of the deep circulation, a 30 percent rating 
was warranted for bilateral varicose veins and a 20 percent 
rating for unilateral varicose veins.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

At his December 1997 hearing the veteran stated that his 
right leg swelled around the ankle when he was on his feet 
all the time.  He stated that he rubbed his legs down because 
they were swollen and sore.  He stated he used a salve daily 
to keep the skin moist and decrease itching.  He stated that 
his legs got scaly just above the ankles with little red 
spots like hives breaking out there and itching.  When 
scratched, they would bleed.

A September 1998 VA arteries and veins examination found the 
veteran was a 62 year old male.  He had been a nonsmoker for 
the past 19 years, but prior to that he was a smoker for 
about 35 years of about three packs of cigarettes per day.  
The veteran stated that varicose veins were found in 1966 
while in service and because they were very prominent, both 
legs were stripped.  The veteran had a scar due to that 
procedure in the medial thigh and at both medial ankles.  The 
veteran claimed that he had been having varicose veins 
essentially in the medial part of his ankle, extending to the 
mid thigh medially.  The veteran claimed the he had never had 
any ulcers of the ankles and that he had not had any edema of 
the ankles.  He stated that he did well for twenty years.  In 
the last few years, he had been experiencing mild itching and 
erythema of the right medial ankle, and he had superficial 
venous clusters in both ankles over the past few years.  The 
veteran stated that he worked as a warehouse forklift person.  
He was able to do the job, however, at the end of the day he 
developed pain in his legs.  For this, he took a hot shower 
and rubbed his legs with his hands.  He was planning to 
retire to spend more time with his wife.  The varicose veins 
had not interfered with the veteran's occupation or daily 
activities.  Physical examination showed mild varicose veins 
in the medial aspects of both legs from the ankles to mid 
thigh.  There was no ulcer, and he had no edema of the feet.  
There was no stasis pigmentation.  Heart sounds around S1 and 
S2 were normal.  No cardiac murmurs were heard.  No S3 or S4 
was heard.  The veteran had normal peripheral pulses.  The 
veteran's weight was 217 pounds and he was 73 inches tall.  
The examiner diagnosed mild bilateral varicose veins.

The Board finds that the criteria for a rating of 10 percent 
are met pursuant to the criteria in effect prior to January 
12, 1998.  The evidence shows that the veteran's varicose 
veins manifest as superficial venous clusters in both ankles 
and result in pain on exertion, with varicose veins in the 
medial aspects of both legs from the ankles to mid thigh.  
While the examiner at the September 1998 VA examination used 
the term mild to describe the veteran's varicose veins, the 
Board notes that the veins result in pain on exertion, and 
thus appear to more nearly approximate that condition which 
warranted a 10 percent rating pursuant to the criteria for 
evaluation in effect prior to January 12, 1998.

However, the Board finds that the evidence does not show 
moderately severe varicose veins involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion and 
no involvement of the deep circulation, and that a rating 
greater than 10 percent is not warranted.  Although the 
veteran has pain on exertion, and the evidence shows some 
varicosities above the knee, the evidence does not show 
varicosities from one to two centimeters in diameter such 
that the veteran's condition could be termed moderately 
severe.  Furthermore, the evidence does not indicate any 
involvement of the long saphenous.

The Board notes that the criteria for evaluation in effect 
subsequent to January 12, 1998, provide for evaluation of 
each leg separately, with the ratings combined.  Pursuant to 
those criteria, the Board finds that the veteran does not 
meet the criteria for an evaluation of 10 percent for either 
leg.  Although the evidence shows some aching after prolonged 
use, the evidence does not show that elevation or the use of 
compression hosiery is required to relieve the symptoms.  
Furthermore, the medical evidence of record does not show 
intermittent edema.  Therefore, the Board finds that pursuant 
to the criteria in effect subsequent to January 12, 1998, the 
veteran does not meet the criteria for an evaluation of 10 
percent in either leg.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 10 percent, but not 
greater, for bilateral varicose veins, status post ligation 
and stripping, are met, and the veteran's claim therefor is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine is denied.  Entitlement to an increased 
(compensable) original rating for bilateral hearing loss is 
denied.  Entitlement to an increased rating of 10 percent, 
but not greater, for bilateral varicose veins, status post 
ligation and stripping, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 
  The Board notes that this figure is improperly calculated in the examination report and that the actual 
average is 40.
  The Board notes that this figure is improperly calculated in the examination report and that the actual 
average is 40.

